Citation Nr: 1226404	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased evaluation for left shoulder bursitis with impingement syndrome, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased evaluation for right shoulder bursitis with impingement syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to August 1992. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran appeared for a Travel Board hearing in October 2010.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in March 2011, at which time the Board remanded the issues now on appeal to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  The Board also remanded two unrelated claims involving entitlement to service connection for (1) a right knee disorder, also claimed as anterior cruciate ligament repair, and (2) a low back disorder, also claimed as an L5 vertebral disorder.

Following the Board's March 2011 remand, the RO issued a rating decision in January 2012 granting service connection for (1) lumbar degenerative disease with intermittent S1 nerve root syndrome (claimed as lower back condition at L5 vertebrae), and assigning an initial 10 percent schedular disability rating effective from December 9, 2005, and (2) right knee degenerative joint disease, post anterior cruciate ligament repair, and assigning a 10 percent schedular disability rating effective from December 9, 2005.  The Veteran has not file a second notice of disagreement (NOD) disagreeing with either the schedular ratings or effective dates assigned by the RO in the January 2012 rating decision.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The case has now been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's left shoulder bursitis with impingement syndrome, which is the minor side, has been manifested by a disability picture approximating no more than limitation of motion of the arm at the shoulder level. 

2.  Throughout the period of appellate review, the Veteran's right shoulder bursitis with impingement syndrome, which is the major side, has been manifested by a disability picture approximating no more than painful motion with limitation of motion of the arm above the shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left shoulder bursitis with impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for a disability rating in excess of 10 percent for right shoulder bursitis with impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in November 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A May 2011 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Although a letter fully meeting the VCAA's notice requirements was not provided to the Veteran before the August 2006 rating decision on appeal, the claims were was fully developed and then readjudicated most recently in a December 2011 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  

Also, the Veteran was afforded VA examinations, most recently in June 2011, to evaluate the severity of his service-connected left and right shoulder disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected left and right shoulder disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent examination in June 2011.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board also finds that there was substantial compliance with the March 2011 Board remand directives.  A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to send the Veteran a VCAA compliant notice letter, which was accomplished by the RO in May 2011.  The Board's remand also instructed the AMC/RO to arrange for the Veteran to undergo a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected shoulder disorders.  As noted above, an adequate VA examination was performed upon remand in June 2011.  Finally, the AMC/RO readjudicated the matter in a December 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the March 2011 Board remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that higher disability ratings are warranted for his service-connected right shoulder and left shoulder disabilities.  Because the evidence is related and because the schedular rating criteria are the same, the Board will address the issues together.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. § 4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's November 2005 claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The Veteran's service-connected bursitis, left shoulder, with impingement syndrome is presently assigned a schedular disability rating under Diagnostic Code (DC) 5201 of 38 C.F.R. § 4.71a.  The service-connected bursitis, right shoulder with impingement syndrome is rated under DC 5219 of 38 C.F.R. § 4.71a.  

Under DC 5219, 38 C.F.R. § 4.71a, bursitis is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  (Degenerative arthritis is rated under DC 5003, which provides that where established by x-ray findings, the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a.)

Limitation of motion of the shoulder is rated under the schedular criteria of 38 C.F.R. § 4.71a, DC 5201, concerning limitation of motion of the arm.  

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion of the arm at the shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the arm midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  In assessing limitation of motion under DC 5201, the criteria for a higher rating may be met by considering limitations of motion in either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees.

Also potentially pertinent are the schedular rating criteria of DC 5200, concerning ankylosis of scapulohumeral articulation, DC 5202, regarding other impairments of the humerus, and DC 5203, regarding impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  

The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require that all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In the present case, the Board finds after a careful review of the pertinent evidence of record that an increased rating is not warranted for either the left shoulder disability or right shoulder disability.  In making these determinations, the Board takes notice of the evidence of record showing that the Veteran is right-handed, so the right will be considered the major (dominant) side, and the left will be considered the minor (non-dominant) side.  38 C.F.R. § 4.69 (2011).

First, regarding the left shoulder, the evidence does not demonstrate limitation of motion of the arm to 25 degrees, as required for the next higher schedular disability rating under DC 5201.  See 38 C.F.R. § 4.71.  To the contrary, the pertinent evidence shows full range of motion at VA in February 2005 and March 2005.  Also, with private (non-VA) physical therapy in February 2005, flexion was noted as normal with end-range pain.  Subsequent range of motion testing in at VA in November 2005 and March 2006 showed flexion to 90 degrees.  Upon QTC examination in March 2006, flexion was limited to 130 degrees due to pain, and abduction was to 90 degrees with starting at 80 degrees (with zero degrees of additional limitation of motion found after repetitive use due to pain, fatigue, weakness, lack of endurance, and pain).  Thereafter, range of motion testing at VA demonstrated range of motion greater than 90 degrees, until January 2007, when abduction was limited to 72 degrees (flexion was limited to 94 degrees).  The remaining evidence likewise shows range of motion testing with flexion and abduction greater than 90 degrees until the most recent testing at a VA examination in June 2011, where repetitive motion testing resulted in abduction limited to 75 degrees with fatigue, but no further limitation.  

This evidence, overall, shows limitation of motion of the left shoulder to below shoulder level, including due to pain and the other Deluca factors, only in January 2007 and June 2011.  The limitations of motion shown at those times, 72 degrees and 75 degrees, respectively, however, does not more nearly approximately limitation of motion of the left arm to 25 degrees, even when considering functional limitation due to the DeLuca factors.  See 38 C.F.R. § 4.71a, Plate I.  Thus, the next higher schedular disability rating under DC 5201 is not warranted.  See 38 C.F.R. § 4.71; Mitchell, 25 Vet. App. at 33, 43.

Likewise, regarding the right shoulder, the evidence does not demonstrate limitation of motion of the arm at shoulder level (90 degrees), as required for the next higher schedular disability rating, 20 percent, under DC 5201.  See 38 C.F.R. § 4.71, Plate I.  Rather, the evidence shows full range of motion at in February 2005, March 2005, and December 2005.  Flexion was "WNL" [within normal limits] with end range pain at private physical therapy in February 2005.  Then, at a QTC (contract) VA examination in March 2006, the Veteran had flexion limited to 145 degrees with pain, and abduction limited to 110 degrees due to pain, with no degrees of additional limitations after repetitive use due to pain, fatigue, weakness, lack of endurance, and pain.  One month later at VA physical therapy, flexion and abduction on the right were both to 150 degrees.  Flexion was then to 180 degrees or greater on outpatient treatment at VA in December 2006, January 2007, March 2007, April 2007, and May 2007.  On VA examination in April 2010, flexion was limited to 140 degrees due to pain, and abduction was limited to 130 degrees due to pain, with no further limitation of motion due to pain.  Most recently, on VA examination in June 2011, flexion was to 160 degrees and abduction was to 132 degrees, without further limitation of motion due to pain or other factors on repetitive motion.  

Thus, in summary, the evidence shows ranges of motion limited to 110 degrees in March 2006, but to 150 degrees one month later, and greater otherwise, even when considering functional limitation due to the DeLuca factors.  The Board finds that this evidence is inconsistent with a disability picture showing limitation of motion of the right arm at the shoulder level, as required for assignment of the next higher rating, 20 percent, under DC 5201, 38 C.F.R. § 4.71a.  Mitchell, 25 Vet. App. at 33, 43.

The above analysis takes into consideration the Deluca factors, particularly limitation of motion due to pain.  Where shown by the evidence, the Veteran's pain does not result in additional functional limitations warranting a higher schedular disability rating.  See Mitchell, 25 Vet. App. at 33, 43.  The Board also takes notice of the Veteran's ongoing complaints of weakness in both shoulders, beginning with a January 2005 private treatment note and continuing throughout the period of appellate review, including in the March 2006 QTC examination and, most recently, in the June 2011 VA examination.  In particular, a March 2009 VA outpatient consultation shows that the Veteran had decreased active range of motion with weakness, but limitations of motion in degrees were not provided.  

Regarding functional limitations, the Veteran has reported, such as at the March 2006 QTC examination, that he has related functional limitations involving inability to reach over head or carry or lift much weight due to pain.  At the April 2010 VA examination, the Veteran reported that he had stopped such physical activities as playing soccer and bicycling.  Most recently, he testified at his October 2010 Board hearing that he could not lift over five pounds and had difficulty at work, such as writing on a white board, because his shoulders would start aching.  Hr'g Tr. 5.  A higher rating is not warranted on this basis, however, because the Veteran's pain and weakness are not shown, even when considering his own testimonial statements, to result in further functional limitations more nearly approximate the criteria for a higher rating for either shoulder.  See Mitchell, 25 Vet. App. at 33, 43.  

Thus, to reiterate, the Board has carefully considered whether a higher rating for either the left and/or right shoulder is warranted, but finds that the demonstrated limitations of motion, to include functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, do not more nearly approximate the criteria for a higher rating for either shoulder at any time throughout the period of appellate review.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell, 25 Vet. App. at 33, 43; Burton, 25 Vet. App. at 5.  

The Board also finds that a higher rating is not assignable under any potentially applicable alternative diagnostic code.  First, the evidence confirms that the Veteran does not have ankylosis, which would warrant consideration under DC 5200.  38 C.F.R. § 4.71a.  

A higher rating is also not assignable under DC 5202, regarding other impairment of the humerus, or DC 5203, concerning impairment of the clavicle or scapula.  Potentially pertinent evidence regarding these diagnostic codes, a March 2006 magnetic resonance imaging scan (MRI), which showed a full thickness tear of the mid supraspinatus tendon.  A June 2009 VA X-ray showed a bony prominent at greater tuberosity of humerus, and an August 2008 VA MRI showed intact, but severe atrophy of supraspinatus, infraspinatus muscles, and degenerative of superior labrum.  These findings confirm, however, that there is no nonunion or malunion of the humerus, clavicle or scapula, and no loss of head or fibrous union of the humerus.  Thus, a higher rating is not assignable under DC 5202 or DC 5203.  38 C.F.R. § 4.71a.  

Moreover, the ongoing treatment records, including in January 2005, March 2005, April 2009, and June 2009, confirm that the Veteran did not experience recurrent dislocations of either shoulder.  Accordingly, a higher rating is not warranted under DC 5203.  38 C.F.R. § 4.71a; Schafrath, 1 Vet. App. at 593.   

Finally, the Board takes notice of the Veteran's intermittent complaints of radiating pain.  For instance, on QTC examination in March 2006, the Veteran complained of left shoulder pain traveling into the elbow and across the shoulder.  Similarly, at VA in March 2009, the Veteran complained of pain radiating into the neck.  Finally, on VA examination in April 2010, the Veteran reported left shoulder pain radiating down to into the upper forarm.  Otherwise, he either did not complain of such symptoms or expressly denied them, such as at VA in September 2006.  Although a compensable rating may be assigned under the diagnostic codes of 38 C.F.R. § 4.124a for symptoms involving the peripheral nerves, the Board finds that the Veteran's isolated and intermittent complaints do not show at least "mild" symptoms, as required for a compensable rating under all potentially applicable diagnostic codes.  See 38 C.F.R. § 4.124a, DCs 8610-8619, 8710-8719.  Accordingly, a separate compensable rating is not warranted on this basis.  

In conclusion, the Board finds for the foregoing reasons that a schedular disability rating higher than 20 percent is not warranted for the service-connected left shoulder disability and a schedular disability rating higher than 10 percent is not warranted for the service-connected right shoulder disability.  Furthermore, "staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (Vet.App. 2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

In the instant case, as explained in detail above, the applicable schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's left and right shoulder disabilities, which primarily involve complaints of pain and weakness while lifting overhead or carrying weight.  The Board acknowledges the Veteran's October 2010 Board hearing testimony initially indicating that pain in his shoulders affected his sleep.  Hr'g Tr. 4.  Importantly, however, he clarified that he did not sleep on his side, he had no difficulties upon awakening in the morning, and it was actually aching joints and muscles throughout the entire body that affected his sleep.  Hr'g Tr. 4-5.  Thus, the evidence does not present an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.


ORDER

A disability rating higher than 20 percent for left shoulder bursitis with impingement syndrome is denied.

A disability rating higher than 10 percent right shoulder bursitis with impingement syndrome is denied.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


